         Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
    JOHN ERIN BINNS,                                 )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )
                                                            Civil Action No. 20-03554 (CJN)
                                                     )
    FEDERAL BUREAU OF INVESTIGATION,                 )
    et al.,                                          )
                                                     )
                Defendants.                          )
                                                     )

                                           ANSWER 1

        Defendants Federal Bureau of Investigation (“FBI”), Department of Justice, Central

Intelligence Agency (“CIA”) and U.S. Special Operations Command (“USSOCOM”)

(collectively, “Defendants”), by and through undersigned counsel, respectfully submit this

Answer to the Complaint filed by Plaintiff John Erin Binns (“Plaintiff”) on November 13, 2020

and received by the U.S. Attorney’s Office on January 27, 2021. All allegations not specifically

admitted are denied.

        1.     This paragraph contains Plaintiff’s characterization of this action, to which no

response is required. To the extent a response is required, Defendants admit that Plaintiff

purports to bring this action under the Freedom of Information Act (“FOIA”) and the Privacy

Act (“PA”).



1
         In reviewing the docket, undersigned counsel learned that Defendants’ Motion for Leave
to File Answer, Nunc Pro Tunc, has not yet been granted – a revelation that also caused counsel
to become aware that, despite Defendants’ intention to attach their Answer as an exhibit to the
Motion (and a flurry of internal emails confirming that intention), the Answer is not referenced by
the docket and, as such, was either not accepted for filing or inadvertently not attached. Defendants
file their Answer at this time to remedy that shortcoming.

                                                 1
         Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 2 of 18




                                 JURISDICTION AND VENUE 2


       2.       This paragraph consists of conclusions of law to which no response is required. To

the extent a response is required, Defendants admit that the Court has jurisdiction over this matter

subject to the terms and limitations of FOIA and that venue is proper in this judicial district, except

that Defendant USSOCOM denies that venue is proper in this District pursuant to the Privacy Act,

5 U.S.C. § 552a(g)(1) and (g)(5) for the Privacy Act action filed against USSOCOM.

                                             PARTIES

       3.       Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       4.       Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       5.       Defendants deny the allegations as stated in this paragraph.

       6.       Paragraph 6 consists of Plaintiff’s legal conclusion, to which no response is

required. To the extent a response is required, Defendants admit, each as to its own, that each

entity listed in Paragraph 6 is an agency within the meaning of 5 U.S.C. § 552(f), except that

Defendants deny that the FBI is an agency within the meaning of 5 U.S.C. § 552(f) and 5 U.S.C.

§ 552a(a)(1).

                                   FACTUAL BACKGROUND
       7.       Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to



2
        For ease of reference, this Answer replicates the headings contained in the Amended
Complaint. Although Defendants believe that no response is required to such headings, to the
extent a response is deemed required and to the extent those headings and titles could be construed
to contain factual allegations, those allegations are denied.

                                                  2
            Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 3 of 18




respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists. .

           8.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists..

           9.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists..




                                                3
            Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 4 of 18




           10.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists..

           11.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists..

           12.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and




                                                4
            Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 5 of 18




its response should not be deemed an admission or denial that any such investigation or materials

exists..

           13.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists..

           14.   Admit.

           15.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists..

           16.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA



                                                5
            Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 6 of 18




complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists..

           17.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists..

           18.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists..

           19.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or



                                                6
           Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 7 of 18




deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored to

respond based on materials, if any, pertaining to any non-public law enforcement investigation and

its response should not be deemed an admission or denial that any such investigation or materials

exists.

          20.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

          21.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

          22.   Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to



                                                 7
         Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 8 of 18




respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       23.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       24.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.




                                                 8
         Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 9 of 18




       25.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       26.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       27.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation




                                                 9
        Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 10 of 18




and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       28.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       29.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       30.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored



                                                10
        Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 11 of 18




to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       31.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       32.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       33.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA



                                                11
        Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 12 of 18




complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       34.     Defendants lack knowledge or information sufficient to form a belief as to the

remaining allegations set forth in this paragraph based on their reasonable review of materials

available to respond to the FOIA complaint in this action. The United States is not compelled to

confirm or deny the existence of any non-public law enforcement investigation in responding to

a FOIA complaint. Accordingly, in responding to this Paragraph, the United States has not

endeavored to respond based on materials, if any, pertaining to any non-public law enforcement

investigation and its response should not be deemed an admission or denial that any such

investigation or materials exists.

       35.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or

deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

       36.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in this paragraph based on their reasonable review of materials available to

respond to the FOIA complaint in this action. The United States is not compelled to confirm or



                                                12
         Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 13 of 18




deny the existence of any non-public law enforcement investigation in responding to a FOIA

complaint. Accordingly, in responding to this Paragraph, the United States has not endeavored

to respond based on materials, if any, pertaining to any non-public law enforcement investigation

and its response should not be deemed an admission or denial that any such investigation or

materials exists.

                    COUNT I – F-2019-02258: Violation of FOIA/PA – CIA

         37.   Defendants incorporate by reference their responses in paragraphs 1-36 set forth

above.

         38.   Defendant CIA admits that it received a FOIA request dated August 2, 2019 from

Plaintiff, and that this FOIA request was assigned the reference number F-2019-02258. Defendant

CIA otherwise denies the allegations contained in paragraph 38.

         39.   Defendant CIA admits that it sent correspondence to Plaintiff acknowledging

receipt of his August 2, 2019, FOIA request, and that this correspondence was dated August 23,

2019. Defendant CIA otherwise denies the allegations contained in paragraph 39.

         40.   Defendant CIA admits that Plaintiff sent additional written materials to CIA, and

that Plaintiff indicated in writing that those written materials related to his August 2, 2019, FOIA

request. Defendant CIA otherwise denies the allegations in paragraph 40.

         41.   Paragraph 41 consists in part of Plaintiff’s legal conclusion, to which no response

is required. Defendant CIA admits that it sent Plaintiff a final response to his August 2, 2019

FOIA request, and that this final response was dated January 31, 2020. Defendant CIA admits

that it received correspondence from Plaintiff dated February 14, 2020. Defendant CIA

otherwise denied the allegations contained in paragraph 41.




                                                13
        Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 14 of 18




       42.       Paragraph 42 consists in part of Plaintiff’s legal conclusion, to which no response

is required. Otherwise, Defendant CIA admits that, via correspondence dated June 30, 2020, it

acknowledged Plaintiff’s February 14, 2020 correspondence. Defendant CIA admits that, as of

the date of this filing, it has not issued a decision in relation to any appeal of F-2019-02258.

Defendant CIA otherwise denied the allegations contained in paragraph 42.

       43.      Paragraph 43 consists of Plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, Defendant CIA denies the allegations contained in

paragraph 43.

       44.      Paragraph 44 consists of Plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, Defendant CIA denies the allegations contained in

paragraph 44.

       45.      Paragraph 45 consist of Plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, Defendant CIA denies the allegations contained in

paragraph 45.

                COUNT II – 1466006-001: Violation of FOIA/PA – FBI and DOJ

       46.       Defendants incorporate by reference their responses as set forth above.

       47.      Defendant FBI admits receiving a FOIA request from Plaintiff in August 2020 but

respectfully refers the Court to the cited request for a full and accurate statement of its content

and denies as to any mischaracterization thereof.

       48.      Defendant FBI admits responding to Plaintiff’s request but respectfully refers the

Court to the cited letter for a full and accurate statement of its content and denies as to any

mischaracterization thereof.




                                                 14
          Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 15 of 18




          49.   Defendant FBI admits Plaintiff filed an appeal with DOJ’s Office of Information

Policy.

          50.   Defendant FBI admits the appeal number assigned to the appeal.

          51.   The allegations in paragraph 51 involve a legal conclusion to which no response

is required.

          52.   The allegations in paragraph 52 involve a legal conclusion to which no response

is required.

          53.   The allegations in paragraph 53 involve a legal conclusion to which no response

is required.

                COUNT III – 2021-007: Violation of FOIA/PA – USSOCOM

          54.   Defendants incorporate by reference their responses as set forth above.

          55.   Defendant USSOCOM admits that Plaintiff submitted, via electronic email, a

FOIA request to USSOCOM on October 14, 2020. To the extent the allegations in Paragraph 55

refer to the contents of the Plaintiff’s FOIA request, Defendant USSOCOM respectfully refers

the Court to the FOIA request for a complete and accurate statement of its contents and denies as

to any mischaracterization thereof.

          56.   Defendant USSOCOM admits that on October 16, 2020, USSOCOM date

stamped Plaintiff’s FOIA request as “received October 16, 2020,” and assigned it case number

“USSOCOM FOIA 2021-007.”

          57.   Paragraph 57 contains Plaintiff’s conclusory characterizations of the facts and the

law to which no response is required. To the extent that a response is deemed required,

Defendant USSOCOM admits that more than 20 working days have passed since Plaintiff




                                                 15
        Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 16 of 18




submitted his FOIA request and Defendant USSOCOM admits that it has not issued a final

decision to Plaintiff’ FOIA request.

        58.     Paragraph 58 contains Plaintiff’s conclusory characterizations of the facts and the

law to which no response is required. To the extent that a response is deemed required,

Defendant USSOCOM denies the Plaintiff has been denied access to records under the PA, 5

U.S.C. § 552a(d)(1).

               COUNT IV – No Tracking Number: Violation of FOIA/PA – DOJ

        59.     Defendants incorporate by reference their responses as set forth above.

        60.     Defendant Department of Justice National Security Division (“NSD”) admits

receiving a FOIA request from Plaintiff October 8, 2020 but respectfully refers the Court to the

cited request for a full and accurate statement of its content.

        61.     Defendant NSD avers that it responded to the Plaintiff via an acknowledgment e-

mail dated December 17, 2020. The remaining allegations in paragraph 61 involve a legal

conclusion to which no response is required.

        62.     Defendant NSD avers that it assigned the Plaintiff a tracking number in the

aforementioned e-mail dated December 17, 2020.

        63.     The allegations in paragraph 63 involve a legal conclusion to which no response
is required.
                                       PRAYER FOR RELIEF
        The allegations in paragraphs (1) through (4) of Plaintiff’s “Prayer for Relief” constitute
Plaintiff’s prayer for relief to which no response is required. To the extent a response is required,
Defendants deny that Plaintiff is entitled to the relief requested or to any relief whatsoever.
                     DEFENSES APPLICABLE TO ALL DEFENDANTS

        In further response to the Complaint, Defendants raise the following defenses. Defendants

respectfully request and reserve the right to amend, alter, and supplement the defenses contained

                                                  16
        Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 17 of 18




in this Answer as the facts and circumstances giving rise to the Amended Complaint become

known to Defendants throughout the course of this litigation.

                                            FIRST DEFENSE

       Defendants have not improperly withheld any records under the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552.

                                       SECOND DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                            THIRD DEFENSE

       This Court lacks subject matter jurisdiction over any of Plaintiff’s requests for relief that

exceed the relief authorized by the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

                                       FOURTH DEFENSE

       The Declaratory Judgment Act does not provide the Court with subject matter jurisdiction

over any of Plaintiff’s claims related to its FOIA requests.

                                            FIFTH DEFENSE

       This Court lacks jurisdiction over any matter to the extent that Plaintiff failed to satisfy

prerequisites to suit, as well as over any requests or allegations that are not contained in a FOIA

request properly at issue in this action.

                                            SIXTH DEFENSE

       Any information that Defendants have withheld, or will withhold, in response to
Plaintiff’s FOIA request may be exempt in whole or in part from public disclosure under FOIA,
5 U.S.C. § 552 et seq.
                                       SEVENTH DEFENSE

       To the extent the Complaint refers to or quotes from external documents, statutes, or other

sources, Defendants may refer to such materials for their accurate and complete contents; however,


                                                 17
         Case 1:20-cv-03554-CJN Document 12 Filed 06/24/21 Page 18 of 18




Defendants’ references are not intended to be, and should not be construed to be, an admission that

the cited materials: (a) are correctly cited or quoted by Plaintiff; (b) are relevant to this, or another

action; and (c) are admissible in this, or any other, action.

                                         DEFENDANT FBI

        The FBI is not an agency within the meaning of 5 U.S.C. § 552(f). 3


Dated: April 27, 2021                                   Respectfully submitted,

                                                        CHANNING D. PHILLIPS, D.C. Bar #415793
                                                        Acting United States Attorney

                                                        BRIAN P. HUDAK
                                                        Acting Chief, Civil Division

                                                        By: /s/ John Moustakas
                                                        John Moustakas
                                                        Assistant United States Attorney
                                                        555 Fourth Street, NW
                                                        Washington, DC 20530
                                                        202-252-2518

                                                        Counsel for Defendants




3
 Insofar as the allegations against the FBI are concerned, the United States construes these to be
against the Department of Justice.

                                                   18
